EXAMINER’S AMENDMENT

Summary
This Office Action is in response to the amendments to claims and remarks filed on 08 December 2021.
In view of the amendments to claims filed on 02 December 2021, the rejections to claims 1-9 and 12-15 under 35 U.S.C. 112(a), 112(b), 102 and 103 previously presented in the Office Action filed on 08 September 2021 have been withdrawn.
Claims 1-2, 8-9, 12-13 and 15 are currently pending. After Examiner’s Amendment, claims 1-2, 8-9, 13 and 15 are allowable.

Authorization for this examiner’s amendment was given pertaining to the amendments to claims in an interview conducted on 21 January 2022 with John F. Gallagher III.

Amendments to Claims
An electronic device comprising:
a battery; and
a battery mounting part,
wherein the battery mounting part is configured to receive the battery therein, and includes a base, 
wherein the battery mounting part includes three holes formed on each of the four side surfaces,
wherein a gap-filler configured to prevent a movement of the battery is disposed in at least one space between the battery mounting part and the battery,

wherein the first recess area includes two distal end areas and one middle area where a first hole and a second hole of the three holes are each formed in a first distal end area and a second distal end area of the two distal end areas, and a third hole of the three holes is formed in the one middle area 
wherein the second recess area includes two distal end areas and one middle area where a first hole and a second hole of the three holes are each formed in a first distal end area and a second distal end area of the two distal end areas, and a third hole of the three holes is formed in the one middle area 
wherein the third recess area includes two distal end areas and one middle area where a first hole and a second hole of the three holes are each formed in a first distal end area and a second distal end area of the two distal end areas, and a third hole of the three holes is formed in the one middle area 
wherein the fourth recess area includes two distal end areas and one middle area where a first hole and a second hole of the three holes are each formed in a first distal end area and a second distal end area of the two distal end areas, and a third hole of the three holes is formed in the one middle area 
wherein a height of each of the two distal end areas of the first recess area from the base is higher than a height of the one middle area of the first recess area from the base,
wherein the  the 
wherein the first side surface is extended from each of the second side surface and the third side surface.
The electronic device of claim 1, further comprising:
a housing,
wherein the battery mounting part is formed to be at least a portion of the housing of the electronic device.
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
The electronic device of claim 1, wherein the first recess area has an inclination that is symmetrical with respect to an axis formed in a height direction in a center of the first side surface.
The electronic device of claim 1, wherein the first recess area is formed in a cascade shape.
(Cancelled)
(Cancelled)
(Cancelled) 
The electronic device of claim 1, wherein the gap-filler is disposed in at least a partial area of the first recess area.
(Cancelled)
The electronic device of claim 1, wherein the gap-filler is not disposed in at least one space between the battery mounting part and the battery.

The following is an examiner’s statement of reasons for allowance: Claim 1 in which all other claims depend upon requires a battery mounting part that comprises a base in which four side surfaces extend from, and each of the four side surfaces comprise of a recess area that includes two distal end areas and one middle area wherein one of the four side surfaces comprises a height of each of the two distal end areas from the base that is higher than a height of the one middle area from the base. 
Fang et al (US 2011/0293981 A1) teaches a battery mounting part that comprises a base in which four side surfaces extend from, and each of the four side surfaces comprise of a recess area that includes two distal end areas and one middle area, but does not teach wherein one of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721